IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-60488
                         Summary Calendar


VERONICA MCCALLUP,

                                          Plaintiff-Appellant,

versus

CITY OF FLOWOOD; FLOWOOD POLICE DEPARTMENT; CITY OF BRANDON;
BRANDON POLICE DEPARTMENT; CITY OF RALIEGH; RALIEGH POLICE
DEPARTMENT; DARRELL THORNTON, Police Officer; MERIDIAN
POLICE DEPARTMENT; SOUTHWIND APARTMENTS; CITY OF MERIDIAN;
ROBERT SINGLEY, SR.; RICHLAND POLICE DEPARTMENT; CITY OF
RICHLAND, MISSISSIPPI; LARRY W. WALKER; JOHN DOES; RAYMOND
DELK; SMITH COUNTY, MISSISSIPPI,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:02-CV-170-BN
                       --------------------
                         December 30, 2002


Before KING, Chief Judge, and DeMOSS and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Veronica McCallup, Mississippi state prisoner # K1256,

appeals the district court’s dismissal of her civil rights action

as duplicative and therefore malicious.     See 28 U.S.C.

§ 1915(e)(2)(B)(i).   Although McCallup challenges generally the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60488
                                  -2-

district court’s dismissal, she does not challenge the basis of

that dismissal, that her claims were duplicative of claims in

other pending federal actions.     Her failure to brief this issue

is the same as if she had not appealed the judgment.       See

Brinkmann v. Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     McCallup’s appeal is without arguable merit and is therefore

frivolous.     See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).     Accordingly, McCallup’s appeal is DISMISSED.    See 5TH CIR.

R. 42.2.

     The district court’s dismissal of McCallup’s complaint as

frivolous and the dismissal of this appeal as frivolous both

count as “strikes” pursuant to 28 U.S.C. § 1915(g).       See

Adepegba, 103 F.3d at 388.     As McCallup has accumulated

substantially more than three strikes, she is barred from

bringing in forma pauperis any civil action or appeal while she

is incarcerated or detained in any facility unless she is in

imminent danger of serious physical injury.     See 28 U.S.C.

§ 1915(g).

     While this appeal has been pending, this court warned

McCallup four times in her appeals, Nos. 02-60433, 02-60295,

02-60452, and 02-60400, that the prosecution of additional

frivolous appeals would invite the imposition of additional

sanctions and instructed her to review any pending appeals to

determine whether they raise frivolous issues.     She has not

heeded our warning.     Therefore, IT IS ORDERED that McCallup is
                           No. 02-60488
                                -3-

sanctioned $25.   IT IS ALSO ORDERED that McCallup remit payment

to the Clerk of this Court.   The Clerk of this Court and the

clerks of all federal district courts within this Circuit are

directed to refuse to file any pro se civil complaint or appeal

by McCallup unless McCallup submits proof of satisfaction of this

sanction.   We WARN McCallup that if she continues to file

frivolous actions or appeals, she will be subject to increasingly

severe sanctions, including the ultimate denial of access to the

judicial system absent specific prior court approval.

     APPEAL DISMISSED AS FRIVOLOUS; THREE-STRIKES BAR NOTED;

SANCTION IMPOSED WITH DIRECTIONS TO THE CLERKS OF COURT.